Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on September 16, 2021 amends claims 1, 5, 10 and 13.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, filed on September 16, 2021, regarding the newly presented claim limitations have been fully considered and are moot as shown in the rejections that follow.  The newly presented claim limitations, which necessitate a new grounds of rejection, are taught by the combination of Vijaya Kumar et al. (US 2019/0315431) and Muller et al. (US 2019/0384303).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vijaya Kumar et al. (US 2019/0315431), hereinafter “Kumar” in view of Muller et al. (US 2019/0384303).
	Regarding claim 1, Kumar teaches an information processing device comprising: an input device configured to receive first information related to at least one of a state of:  a human-powered vehicle, a rider of the human-powered vehicle, and an environment of the human-powered vehicle; and (see Kumar at [0013] in conjunction with Fig. 2, which depicts inputs being received by a resident vehicle controller 120 and discloses that the resident vehicle controller may be programmed to: receive from the vehicle user, via an electronic user input device, a desired maximum activity level; Examiner maps electronic input user device to input device.  Examiner maps desired maximum activity level to state of a rider of the human-powered vehicle.)
an artificial intelligence processing unit including a processor and [memory in which a learning model is stored], wherein the input device outputs the first information to the artificial intelligence processing unit, [and the artificial intelligence processing unit updates the learning model to generate second information via a learning algorithm using a neural network,] the second information being related to a recommended travel condition of the human-powered vehicle in accordance with the first information received from the input device (See Kumar at [0013] which discloses that torque is increased via a tractive motor when real-time activity level of the user is greater than the desired maximum activity level.  The resident vehicle controller may generate historical assist level data for a user for one or more prior routes based on whether real time activity levels of a user was greater than the desired maximum activity level.  Kumar at [0027] further discloses that the resident vehicle controller 20 may be constructed and programmed and that the controller may be designed with a set of control routines executed to provide desired functions.  Kumar at [0027] further 
Kumar does not expressly disclose a memory in which a learning model is stored, and the artificial intelligence processing unit updates the learning model to generate second information via a learning algorithm using a neural network, which in a related art, Muller teaches (see Muller at [0217] in conjunction with Fig. 7 which discloses a memory 704 of an example computing device 700; see Muller at [0006] machine learning model to predict paths through an environment.  Examiner notes that the desired maximum activity level may be mapped to a behavior, while driving through a physical environment.  Also, see Muller at [0007] which discloses that the system of the present disclosure may use automatically generated ground truth data to train a machine learning model—such as a deep neural network (DNN) (e.g., a convolutional neural network (CNN))—to compute trajectory points, a vehicle orientation (e.g., with respect to features of the environment, such as lane markings), and/or a vehicle state (e.g., with respect to an object maneuver, such as a lane change, a turn, a merge, etc.).  Further, Muller at [0007] discloses that , for example, sensor data that represents orientation, steering information, and/or speed of a vehicle may be collected and used to automatically generate a trajectory for use as ground truth data for training the DNN.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory in which a learning model is stored, and the artificial intelligence processing unit for updating the learning model to generate second information via a learning algorithm using a neural network, as taught by Muller.  



Regarding claim 2, the modified Kumar teaches an information processing device according to claim 1, wherein the recommended travel condition includes at least one of a recommended travel route, a recommended travel distance, a recommended travel speed, a recommended travel time, a recommended cadence, a recommended human driving force, and a recommended assist mode (see Kumar at [0037] which discloses that a predicted route plan may be determined by the map database cloud service 138C and predictive navigation cloud service 138A.  Examiner notes that while the predicted route plan may be determined by these cloud services, the functionality performed by these services may be carried out by the resident vehicle controller, as was previously described.  Examiner maps the predicted route plan to the recommended travel route.)
Regarding claim 5, the modified Kumar teaches the information processing device according to claim 1, wherein the information related to at least one of the state of the human-powered vehicle, the rider of the human-powered vehicle, and the environment of the human-powered vehicle includes information related to at least one of a travel state of the human-powered vehicle and the state of the rider of the human-powered vehicle; (see Kumar at [0013] which discloses a desired maximum activity level.  Examiner previously mapped maximum activity level to state of a rider of the human-powered vehicle.)
and the input device is electrically connected to a detector that is configured to detect at least one of the travel state of the human-powered vehicle and the state of the rider of the human- powered vehicle (see Kumar at [0013] in conjunction with Fig. 2, which depicts inputs being received by a vehicle controller 120 and discloses that the resident vehicle controller may be programmed to: receive from the vehicle user, via an electronic user input device, a desired maximum activity level; also see Kumar at [0026] which discloses that a fitness tracker device may be used to monitor health-related and activity-related parameters of the rider and that each of the resident vehicle controller 20, wearable electronic device 34, and/or smartphone device 36 may communicate wirelessly with one another and with one or more remote computing nodes.  Examiner maps the fitness tracker to the detector). 
Regarding claim 6, the modified Kumar teaches an information processing device according to claim 5, wherein the travel state of the human-powered vehicle includes at least one of a travel time, a travel speed, a travel distance, a travel cadence, and a travel route (see Kumar at [0037] which discloses a path plan which may include, for 
Regarding claim 7, the modified Kumar teaches an information processing device according to claim 5, wherein the state of the rider of the human-powered vehicle includes at least one of a human driving force, a state of fatigue, and consumed energy (see Kumar at [0013] in conjunction with Fig. 2, which depicts inputs being received by a vehicle controller 120 and discloses that the resident vehicle controller may be programmed to: receive from the vehicle user, via an electronic user input device, a desired maximum activity level.  Examiner has mapped maximum activity level to human driving force.)
Regarding claim 8, the modified Kumar teaches the information processing device according to claim 1, wherein the artificial intelligence processing unit generates the second information in accordance with a history of the first information (see Kumar at [0027] which discloses that the resident vehicle controller 20 may be constructed and programmed and that the controller may be designed with a set of control routines executed to provide desired functions.  Control routines are executed using a central processing unit and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operations of devices and actuators.  The resident vehicle controller may generate 
Regarding claim 9, the modified Kumar teaches the information processing device according to claim 8, further comprising first storage that stores the history of the first information (see Kumar at [0013] which discloses that a remote computing node may store the user’s historical assist level data.)
Regarding claim 10, the modified Kumar teaches the information processing device according to claim 8, further comprising a first communication unit configured to obtain the history of the first information input to the input device by communicating and transmitting the obtained history of the first information to the artificial intelligence processing unit (see Kumar at [0013] which discloses that the resident vehicle controller may also transmit, via the wireless communications device to the remote computing node, historical assist level data for the user; also see Kumar at [0029] which discloses that the resident vehicle controller 120 wirelessly communicates with one or more remote computing notes, such as a predictive navigation cloud service 138A.  Examiner notes that the resident vehicle controller 120 comprises a first communication unit to be able to communicate with one of the remote computing nodes (i.e., the predictive navigation cloud service).)
Regarding claim 11, the modified Kumar teaches the information processing device according to claim 2, further comprising second storage that stores map information, wherein the artificial intelligence processing unit generates the recommended travel route in accordance with the map information stored in the second storage (see Kumar at [0029] which discloses a map database cloud service which maintains geographic, topographical, terrain and geometry data for various paths.  In addition, the service may be provided with a routing engine that supports route planning and predictive navigation.  Examiner maps the map database cloud service to the second storage.)
Regarding claim 12, the modified Kumar teaches the information processing device according to claim 1, wherein the first information includes information related to the environment of the human-powered vehicle; and the information related to the environment of the human- powered vehicle includes at least one of weather information, map information, and traffic information (see Kumar at [0029] which discloses a map database cloud service which maintains geographic, topographical, terrain and geometry data for various paths.)
Regarding claim 13, the modified Kumar teaches the information processing device according to claim 12, wherein the input device further includes a second communication unit configured to obtain the information related to the environment of the human-powered vehicle from an external device by communicating and transmitting the obtained information related to the environment of the human-powered vehicle to the artificial intelligence processing unit (See Kumar at [0026] 
Regarding claim 14, the modified Kumar teaches the information processing device according to claim 12, wherein the map information includes road-related information (see Kumar at [0033] which discloses that other information such as traffic signal information, stop sign information, railroad crossing data may be used to adjust pedal assist levels.)
Regarding claim 15, the modified Kumar teaches the information processing device according to claim 1, wherein the first information includes information related to the rider of the human-powered vehicle, and the information related to the rider of the human-powered vehicle includes information related to an exercise target of the rider (see Kumar at [0033] which discloses that if the predicted heart rate is expected to 
Regarding claim 16, the modified Kumar teaches the information processing device according to claim 1, wherein the information related to at least one of the state of the human-powered vehicle, the rider of the human-powered vehicle, and the environment of the human-powered vehicle includes at least one of position information of the human-powered vehicle, information of a time at which the rider starts traveling, and information of a distance over which the rider wishes to travel (see Kumar, at [0007] and at [0010], which discloses that the resident vehicle controller may receive path plan data may include, for example, a current vehicle location, a desired vehicle location (e.g., received via a GPS transceiver), a desired vehicle destination (e.g., received via a human-machine interface (HMI), and a predicted route plan to traverse from the vehicle location to the vehicle destination, in which the foregoing data is provided by a remote computing node and optionally, via an electronic user input device.)
Regarding claim 17, the modified Kumar teaches the information processing device according to claim 2, wherein the input device is configured to obtain information related to a predetermined travel route from an external device, and the artificial intelligence processing unit generates the recommended travel route in accordance with the information related to the predetermined travel route obtained from the external device (see Kumar at [0009] which discloses that the resident vehicle controller is programmed to determine path plan data for the pedal electric cycle; further see Kumar at [0010] which discloses that the resident vehicle controller receives, from a remote computing node, a predicted route plan and map match data that links the manually powered vehicle to a mapped geographic location; see Kumar at [0029] which further discloses that the one or more remote computing nodes may comprise a map database cloud service.)
Regarding claim 18, the modified Kumar teaches the information processing device according to claim 2, wherein the input device is configured to obtain information related to a plurality of predetermined travel routes from an external device, and the artificial intelligence processing unit generates the recommended travel route by selecting a predetermined travel route from the information related to the plurality of predetermined travel routes obtained from the external device (see Kumar at [0029] which discloses that the map database cloud service 138C may maintain geographic, topographical, terrain and geometry data for various paths; also see Kumar at [0037] which discloses that once the predicted route plan is determined, map database cloud service 138C and predictive navigation cloud service 138A transmit the map match data and predicted route plan to the resident vehicle controller 120 via wireless communications device 125.  Kumar at [0029] further discloses that as another 
Regarding claim 19, the modified Kumar teaches the information processing device according to claim 1, wherein the artificial intelligence processing unit is configured to be provided on the human-powered vehicle (see Kumar, at [0009] in conjunction with Figs. 1 and 2, which states that the pedal electric cycle is also equipped with a resident vehicle controller that is mounted to the vehicle frame and operatively connected to the electric MGU and the wireless communications device.).
Regarding claim 20, the modified Kumar teaches the information processing device according to claim 1, wherein the artificial intelligence processing unit is included in a server connected to a personal computer or the Internet (see Kumar at [0029] which discloses that many of the operations performed by the resident vehicle controller 120 may be off-boarded to a remote computing node; also see Kumar at [0006] which discloses that the remote computing node may be a cloud-based server or a database server computer; also see Kumar at [0026] which discloses that each of the resident vehicle controller 20, wearable electronic device 34, and/or smartphone device 36 may communicate wirelessly with one another and with one or more remote 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vijaya Kumar et al. (US 2019/0315431), hereinafter “Kumar”, in view of Muller et al. (US 2019/0384303), and further in view of Lei et al. (US 2017/0261990).
Regarding claim 3, the modified Kumar teaches the information processing device according to claim 1, regarding the second information generated by the artificial intelligence processing unit, (see Kumar, at [0027]; Examiner mapped the data associated with the historical assist level to the second information) but does not expressly disclose further comprising an output device that outputs, which in a related, art Lei teaches (see Lei at [0024] which discloses an infotainment head unit 204 that includes digital and/or analog interfaces (e.g., input devices and output devices).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an output device that outputs information to a user, as taught by Lei.  
One would have been motivated to make such a modification to display information to a user, as suggested by Lei at [0024]. 
Regarding claim 4, the modified Kumar teaches the information processing device according to claim 3, wherein the output device includes at least one of a display and a speaker (see Lei at [0027] which discloses that the output devices may include a display and/or speakers.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661